         Case 1:19-cv-08345-MKV-DCF Document 94 Filed 11/20/20 Page 1 of 8

Notice of Improper Filing, Page 1


VIA ECF
Honorable Judge Debra C. Freeman
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran vs. Northland Energy Trading et al 1:19-Cv-08345 (MKV-DCM)

               NOTICE OF IMPROPER FILING / REQUEST TO STRIKE


Dear Hon Magistrate Judge Freeman;
       Plaintiff writes to object to the improperly filed submission of an opposition to a 3-page letter
motion filed on October 30, 2020 which Defendants filed an opposition after 20 days on November 19,
2020 that does not comply with Federal Rules of Civil Procedure (“FRCP”), Local Rules and Individual
Rules and therefore needs to be struck. Your Honor’s Individual Rules 1.D specifically and explicitly
requires that oppositions to a letter motion need to be filed within three (3) days.
       1D; Oppositions to Letter Motions. Unless the Court orders otherwise, opposition to any
       letter motion shall be filed within three (3) days of the moving letter, and reply, if any, shall
       be filed within one (1) day of opposition.

        The letter motion was filed by Plaintiff on October 30, 2020, therefore Defendants’ opposition
was due on November 2, 2020. Local Rule 6.1 also requires that oppositions to a motion need to be filed
within fourteen (14) days. In equity, Plaintiff in compliance with the Individual Rules files its response
timely within 1 day (See DCF Ind. Rule 1D) and therefore it is inequitable, impermissible and prejudicial
for Defendants to file oppositions more than 20 days after a motion, while Plaintiff only has 1 day to
respond. Therefore the filing ECF93 is impermissible under both FRCP, Individual Rules and Local
Rules and needs to be struck. Any inequitable procedures between Defendants and Plaintiff are are
prejudicial.
        Second, the letter does not comply with page limits and exceeds the three (3) page letter limit
count in this proceeding. Plaintiff is aware of Honorable Judge Mary Kay Vyskocil’s Local Rule 2.B
and also procedurally unfair and impermissible as Plaintiff complied with the three(3) page limit.
(ECF89,ECF90). Defendants 20-day late response therefore violates Court rules to send in an excess
seven pages (double the size) set of one-sided argument – that creates inequity as there is no rule that
permits letters oppositions to be 7 pages. If such lenience to Defendants, Plaintiff seeks equal application
of the rules that letters from Plaintiff can be also 7 pages in length.
        Plaintiff has always sought leave from the Court to either seek an extension to file something
late, and/or file excess pages. None was obtained by Defendants and the response is improperly filed,
impermissibly late and needs to be struck. The Court rules are three pages for letters and Defendants
have violated those rules to procure unfair advantage and should not be permitted to slip in “new
arguments”. Therefore Pages 4-7 of the Letter, including its impermissible length should be struck.
          Case 1:19-cv-08345-MKV-DCF Document 94 Filed 11/20/20 Page 2 of 8

Notice of Improper Filing, Page 2


        Defendants are thereby procuring procedural advantage by not seeking leave from the Court to
request to exceed page count and have expressly not sought leave to file late oppositions. This is
inequitable. For this reason also the letter needs to be struck. If the page count limit is being removed, it
needs to be removed for all parties. Given the unfair procedures being given to Defendants, Plaintiff
notes that it has still complied with the 1 day to file a reply (See Rule 1.D).
       Finally, the opposition filed in ECF93 to a letter motion for discovery schedule is improper in
scope, as it also contains impermissible motion to dismiss 12(b)(6) arguments that are improperly and
untimely filed, well after the MTD was briefed. They are also wholly inappropriate for the discovery and
are specifically designed to not fairly giving Plaintiffs opportunity to respond.
         The letter purports to create new arguments, raising new case law and new legal arguments, about
irrelevant new matters without proper permitting briefing by Plaintiffs that also violate Federal Rules for
events in an unrelated matter occurring in May 2020. Given that Defendants had until July 9, 2020 to
file their Motion To Dismiss, the onus was on them to include all their relevant arguments. Further, any
arguments for the Motion To Dismiss are properly and completely briefed before the Court by September
29, 2020. As recorded on the docket, Defendants have attempted this impropriety before by trying to
include “late filed” and “new arguments” in their reply or after the fact not permitting Plaintiffs full
opportunity to respond (ECF81, ECF83), The Court has already ruled in ECF83 that “The Court is aware
of the law governing arguments raised for the first time in a reply brief. See, e.g., ABN Amro
Verzekeringen BV v. Geologistics Americas, Inc., 485 F.3d 85, 100 n.16 (2d Cir. 2007); In re Various
Grand Jury Subpoenas, 235 F. Supp. 3d 472, 485 ("The law in the Second Circuit is clear that
arguments...raised for the first time in reply briefs need not be considered."). Thus, in ruling on the
motion to dismiss, the Court "will not consider" any arguments that the Court concludes Defendants
failed to raise in their opening brief. United States v. Yousef, 327 F.3d 56, 115 (2d Cir. 2003)”
        It now appears that Defendants are again raising new arguments for lack of standing. Where the
defendant fails to affirmatively state the defense of lack of standing in a pre-answer motion to dismiss,
the issue is waived (see e.g. Bank of N.Y. Trust Co., N.A. v. Chiejina, 142 A.D.3d 570, 572, 36 N.Y.S.3d
512 [citing Matter of Fossella v. Dinkins, 66 N.Y.2d 162, 495 N.Y.S.2d 352, 485 N.E.2d 1017 and
holding that, despite the answer's specific denial of the allegation in the complaint that plaintiff was the
holder of the note, “[s]ince the homeowner did not raise the defense of standing in his answer (see CPLR
3018[b] ) US Bank Nat'l Ass'n v. Nelson, 169 A.D.3d 110, 116, 93 N.Y.S.3d 138, 144 (2019)
        Since Defendants did not brief the issue in the MTD that Kumaran has no standing, they have
waived their rights to raise it now. Therefore all the improper new MTD arguments are impermissible
and violate the Court’s previous order ECF 83. Further any new arguments and new case law should be
struck and are procedurally improperly (filed after 20 days after a letter motion) and do not afford
Plaintiffs the opportunity to respond. Defendants also include new case law that does not apply to the
case at hand, as counsel already appeared in this case, so there were no “claims” assigned to it by AStar.
Therefore this issue is moot. Because the letter was untimely filed, and explicit Court Individual Rules
of Practice 1.D and Local Rule 6.1 were not followed, the letter must be struck. Plaintiff also documents
the objections of inequitable rules and procedures, similar to permitting Defendants’ unfettered lenience
to not apply Second Circuit law in the application of good cause for a Protective Order. Plaintiff objects
to any improper procedures where equal standards of law and procedures apply to all parties.
           Case 1:19-cv-08345-MKV-DCF Document 94 Filed 11/20/20 Page 3 of 8

Notice of Improper Filing, Page 3


       Plaintiff documents its objection hereunder, and for the explicit reasons herein moves to strike
the improperly filed submission ECF93.
Defendants Impermissible Late-Filed Letter is Factually Inadequate in the Background
       On June 17, 2020 Plaintiff timely filed a Motion for Protective Order (ECF54) and Motion for
Preliminary Injunction. (ECF52) because Defendants have threatened irreparable harm and to use the
Court’s procedures to publish and disseminate trade secrets in their possession to a wider audience
among other relief for the improper use of trade secrets. For large part, due to a delay by the Court issue
the PO discovery, Defendants specifically refused to produce anything. To conserve efficiencies and
resources, it was futile to move forward with depositions or exchange of documents without the issuance
of the Protective Order. Plaintiff had initiated deposition and documents requests on Lothrop and
Bramante in June 2020, all of which Defendants have not cooperated in scheduling, sending repeated
emails in August and September claiming they want to eliminate discovery and depositions on all
individuals. 1 (See ECF 90, Addendum A Page 4-5)
        The parties did exchange Initial Interrogatory Discovery Requests on or by August 13, 2020.
Contrary to Defendants’ letter, Plaintiffs complied with FRCP 26, issued no more than 25 interrogatories
to each Defendant, approximately 30 document requests to each Defendants and no more than 25
requests for admissions. That amount is permissible within the rules. Conversely Defendant Richard
Larkin issued 196 individual document production requests appeared to be directed to Kumaran Pro-
Se individually, designed to drive up costs and burden Plaintiff individually -disproportionate to this
action - with approximately 600 hours of production. (A detailed timeline of costs to Plaintiff to comply
will be submitted in subsequent motion, seeking over 1,000 emails of replicate and duplicate work
product provided to Defendants from 2011-2016 (“Duplicative Documents”). These documents were
while under full-time contract, which should already be in Defendants possession, or that Defendants
may have in fact destroyed the emails and/or certainly would be able to produce themselves. These
Duplicative Documents are unreasonable, duplicative, burdensome and should be excluded under
FRCP26(b)(1). Defendants have been unwilling to eliminate discovery of the Duplicative Documents,
have been unwilling to confirm that have not “destroyed” the emails and work product, claiming Plaintiff
has to individual Bate-Stamp and the burden is on Plaintiff, individually, at a significant cost needs to
re-produce six years of work product. There is no need for Plaintiff to produce documents already in
Defendants possession and is part of Defendant’s tactics to drive up litigation costs. On September 8,
2020 Plaintiffs filed their opposition to the MTD and on September 29, 2020.
       Because the Protective Order had not been issued, the Parties mutually agreed to extend
discovery to February 5, 2020 and also the motion to dismiss had also taken up over 150 hours of time
leaving little time for discovery. Plaintiff also incurred one 14 day quarantine for Covid19, which
fortunately turned out OK. On October 15, 2020 the parties filed a letter to extend the deadline. On

1
   Defendants have further engaged in obstructions using “boilerplate” objections under Fed.R.Civ.Pro. 34 it is patently
improper to assert general objections to discovery demands. By incorporating each of its general objections into the response
of each of Defendants’ specific requests, Plaintiff has violated both Fed.R.Civ.Pro. 34(b)(2)(B) and 34(b)(2)(C). See Fischer
v. Forrest, No. 14-CV-1304 (PAE) (AJP), 2017 WL 773694, at 3 (S.D.N.Y. Feb. 28, 2017); see also Carl v. Edwards, No.
16-CV-3863 (ADS) (AKT), 2017 WL 4271443, at 4 (E.D.N.Y. Sept. 25, 2017). By applying general objections to each of
Defendant’s specific requests, Defendants have violated Fed.R.Civ.Pro. 24, and its objections may be deemed to be waived.
See Carl v. Edwards, at 4.
            Case 1:19-cv-08345-MKV-DCF Document 94 Filed 11/20/20 Page 4 of 8

Notice of Improper Filing, Page 4


October 19, 2020 the Court belatedly issued a Protective Order which was issued after the end of fact
discovery. Therefore this alone is prejudicial to the case, and required a reset of discovery deadlines. 2
        On October 19, 2020 after the end of fact discovery the Court required the parties to provide a
concrete set of dates. On October 21, 2020 (ECF87 Exhibit 1) Plaintiff supplied to Defendants a concrete
set of dates, however Defendants were unwilling to cooperate and confirm any of the dates. Because
Defendants would not confirm the exact schedule that contained the Court required concrete, proposed
deadlines, and deposition dates, Plaintiff would not agree to a joint letter, that failed to comply with the
Court orders in ECF86. Plaintiff also repeatedly objected to the numerous attempts by Westerman to
misquote and misrepresent Plaintiff. Plaintiff respectfully suggested to Defendants counsel that the
parties have two sections to a Joint Letter that states “Defendants position” and “Plaintiffs position”.
Defendants would not agree to have separate sections in the letter.
        On October 30, 2020 Plaintiff filed an application to the Court by letter motion to issue various
subpoenas and in response to this Court’s Order ECF86 to issue a concrete, detailed schedule with
proposed dates and deadlines. Plaintiffs’ letter complied with this Court’s directives to include specific
timelines and Defendants’ letter motion filed on the same date was deficient as the Court in ECF86
specifically ordered the Parties “submit a proposed schedule that contains concrete, proposed deadlines
for each type of discovery that is still being contemplated -- including deposition dates, deadlines for the
production of expert reports, if any, etc.” Defendants did not comply with that request. Contrary to the
Defendants’ one-sided monolog of misinformation, after repeated requests, Westerman have to this date
been unwilling to schedule a deposition with Defendants Lothrop and Defendants Bramante early.
Specifically Plaintiff does not agree to take deposition at the end, and wants to take depositions (that
Plaintiff is paying for) early. Plaintiff will demonstrate to this Court in subsequent motions to compel an
obstruction to permit Plaintiff to take timely depositions. Further the Court has not ruled on the existing
schedule.
       Defendants 20-day late impermissible opposition, after Plaintiff filed its letter motion, is
impermissible. Plaintiff continues to assert that Defendants have been avoiding discovery on Lothrop
and Bramante. Responses to other impermissible arguments in the letter, such as deposition will be filed
in Motions to Compel.
Defendants Inclusion of New Cases Are Irrelevant, Prior Case History of Larkin’s bad faith disputes
with his business partners Willian (Taylor) Hudson are Relevant
       First Plaintiff is unabashed by any Court’s review of a new cases filed in SDNY in May 2020,
which are unrelated to the facts in this case and improperly raised in a discovery motion. 3 Plaintiff in
equity respectfully requests the Court draw attention to all Defendant Larkin’s cases related to his
business partners William (Taylor) Hudson are equitably reviewed, which are related to the facts of this

2
  Plaintiff also documented that the Protective Order failed to apply Second Circuit law for standards of good cause and
overlooked to include any legal analysis or supporting law, unilaterally permitting Defendants to seek redactions on
undefined terms, without any showing of economic injury. This has resulted in extra burden on Plaintiff in the filing of a
Motion for Reconsideration on November 16, 2020 (ECF 87,91,92)
3
  The improper purpose of Defendants 20-day late filed response was in bad faith to hastily raise motion to dismiss arguments
from unrelated cases and are therefore impermissibly raised and procedurally misfiled and should be struck. The Vision case
is completely unrelated set of facts to do with a disbarred FCM and affiliates that have perpetrated a class-action type fraud
on dozens of customers to deduct fees and other misconduct. It is also related to an affiliate LLC, that is not party to this case.
It has nothing to do with a contractual Settlement Agreement or the extensive facts with Northland from 2011-present date.
          Case 1:19-cv-08345-MKV-DCF Document 94 Filed 11/20/20 Page 5 of 8

Notice of Improper Filing, Page 5


case are reviewed. Plaintiff seeks proper subpoena on Defendant Willian (Taylor) Hudson who is
currently a co-owner and currently named on the operating agreements of Defendants Northland and
Hedge. His relevance to this case was properly disclosed on the initial disclosures filed on March 20,
2020 (ECF44). Defendants have misrepresented by omission to the Court that William (Taylor) Hudson,
is a current owner of Northland and Hedge, and is a recipient of all profits and dividends from the
misappropriated property. Also, as is relevant to this case, if the Court is to review all parties prior
litigations, equitable treatment must be afforded on the review of Defendant Larkin and his affiliates case.
          As was stated in letter to the Court (ECF80.1) if the Court is to look closely at the record, it is in
fact Defendant Richard M. Larkin who has a long history of burning his business partners. Defendants
raised these improper allegations about “business partners” in their Reply for first time, and therefore is
relevant to this case. The Court need not look too far for cases filed by and against Larkin and Hedge,
against his former business partner(s) William (Taylor) Hudson (¶ECF44, Pg.8). (See Destwin vs. Hedge
Insite 1:12-cv-00329) Plaintiffs properly disclosed this in the Initial Disclosures filed on March 5, 2020
(ECF44). They are recipients to the unjust enrichment herein. As is expressly relevant to the case at
hand, it is in fact Larkin’s former business partners, that have been called for deposition. William
(Taylor) Hudson is currently named on the Northland and Hedge Operating Agreements, and properly
disclosed by Plaintiff in the Initial Disclosures (ECF44 Pg. 8). As is relevant to this case, Hudson
deposition is critical to demonstrate Larkin’s past conduct with his own “business partners”. Therefore
it is in fact Larkin who has a record of an acrimonious history of separations with his so-called business
partners including past litigations to claim IP and allegations of false advertising and misrepresentations
to induce reliance by others.
        Therefore the Court is respectfully requested to look at Larkin’s prior cases, there has a pattern
of vengeful personal counterclaims, acrimonious and devious conduct, allegations by former business
partners to knowingly make false statements, misrepresentations and induce reliance under false pre-
texts, and to misappropriate technologies under the guise of being partners, and then cut them out of
their share of royalties and profits. The former business partner of Larkin, accused Larkin and Hedge of
“trying to call technologies and IP their own” and also making false statements and engaging in
deception, unfair competition, as well as false advertising and knowingly making false representations
about its patents, to limit competition. In this case Larkin is alleged to have represented to be a busines
partner of Kumaran (individually) and have made false representations. There is no allegation that he is
alleged to be partner of AStar. In this case Larkin, Northland Hedge (CTA’s) are alleged to be direct
competitors of Kumaran individually, as a CTA. AStar has no involvement with the CTA. Therefore
these attacks on Kumaran, individually, are to deliberately create procedural bias and unfair advantage,
including filing the 20-day impermissible opposition which needs to be struck.
        (ii) Newly Filed Cases with Vision Financial Markets LLC are irrelevant to discovery
         While Plaintiff has no problem with properly placed arguments, Defendants seek to distract the
Court with a separate matter related to a futures clearing house that was disbarred in 2014 called Vision
Financial Markets, who has been perpetrating customers’ accounts at ADM Investor Securities. This was
originally in an Arbitration before the NFA starting in 2018. The Arbitration was stayed on Order of the
Arbitration Panel in November 2019 due to conflicts of interest and thus brought into Federal Court.
       These cases, which were removed from an Arbitration which was stayed on Order of an
Arbitration Panel, because of conflicts of interest with the NFA, are before the Court in part under the
          Case 1:19-cv-08345-MKV-DCF Document 94 Filed 11/20/20 Page 6 of 8

Notice of Improper Filing, Page 6


Federal Arbitration Act for ruling of declaratory judgement and removing an arbitration. Recently two
arbitrators resigned from the Arbitration and there were issues if impartiality and neutrality all which
falls under 9 U.S.C. 1 el seq. It should be noted that Kumaran’s individual claims are preserved. Once
again Defendants’ facts are untrue, designed to prejudice, completely irrelevant and should be struck.
Under the FAA the District Court has jurisdiction over the arbitration. If the Court is to be considering
any of these new cases and new case law, then Plaintiffs are entitled to full response and to brief the issues.
        In fact, Westerman were alerted to the case (as relates to Plaintiff ) which was previously an
ongoing arbitration at the NFA in January 2020 and had full opportunity to raise the issue in the Motion
To Dismiss, as Plaintiff voluntarily disclosed information about the ADMIS case to Westerman in
January 2020. Since Westerman had knowledge of its existence and had opportunity to seek discovery
and raise the issues, it failed to do so timely. In any event as Westerman points out the case is irrelevant
to the facts of this case. Since Defendants point to a ruling on July 2, 2020 and Defendants Motion To
Dismiss was filed on July 9, 2020 the responsibility was on Defendants to raise all permissible issues
which they now seem to think they failed to do. In any event, the July 2, 2020 ruling was reconsidered
and by Order on October 24, 2020 is reversed and the case has not been terminated, as was wrongfully
conveyed to the Court. Since Westerman failed to brief the issue on July 9, 2020 their defenses are
waived. If it also wholly improper to raise the issue in discovery.
       More importantly, Westerman’s facts are completely backwards. In ongoing distortion and
misrepresentation to the Court, Defendants wrongfully states the “case was dismissed’. This is not true.
The individual claims have not been dismissed, and it is in fact the LLC (which was dissolved) who’s
claims are impacted, pending appointment of counsel. In any event, there has been no impact to
Kumaran’s individual claims on any of these claims. This impermissible argument that is late filed has
no bearing on this case and is backwards. If anything, the corporate claims should be dismissed. Further
this new attempt to get claims dismissed in the middle of discovery is entirely inappropriate. It is yet
another ad-hominem and lowball attack on Plaintiff on wholly irrelevant matters to this case.
        Plaintiff objects to, without limitation and for example, Defendants 20-day late-filed letter which
requests motion-to-dismiss relief from the Magistrate Judge that states “the claims brought by Plaintiff
individually (all causes of action) should be dismissed.” Plaintiff therefore objects and documents that
this new uncontested “motion to dismiss” seeking to strike claims, without a proper briefing is also
impermissible and must be struck. This is wholly procedurally improper and cannot be raised in these
letter motions.
         Further to correct the record, this case has no bearing on the Vision case. The cases has different
allegations due to an LLC that was dissolved. Westerman’s ongoing misrepresentation to the Court is
that the dissolved LLC’s claims that were removed, but Kumaran’s individual clams are preserved.
Westerman’s belated attempt to get “all” individual claims dismissed, is not only unsupported by law, it
is impermissible to raise new case law and arguments in the middle of discovery to try to dismiss claims.
It is also wholly procedurally improper to move to dismiss claims after the Motion To Dismiss has been
filed and raised arguments, for the first time in letters during discovery, which Plaintiff has no
opportunity to respond to. The Court therefore is not permitted to consider or entertain any new
arguments on a Motion To Dismiss, or new legal case law, or legal references, especially in a 20-day
late filed opposition to a discovery motion.
         Case 1:19-cv-08345-MKV-DCF Document 94 Filed 11/20/20 Page 7 of 8

Notice of Improper Filing, Page 7


        Further this nonsensical argument is completely backwards. The Court in other cases, have ruled
in the other proceedings that Kumaran’s individual claims are preserved. If anything, it is the corporate
claims that were dismissed for not having counsel. It is with irony, that it was actually Kumaran’s
individual claims, as the owner of the trade secrets that are preserved in all other cases. It is expressly
clear that Kumaran is the individual owner of all trade secrets before this Court. Therefore all rights to
enforce the trade secrets under the DTSA are rightfully by brought by individual Plaintiff Kumaran as
the owner. The FAC is clear that at no time did AStar own the trade secrets, but were licensed to AStar
as Kumaran, the owner of the trade secrets, has the individual rights to bring the trade secrets claims and
was also individually a party to the Settlement Agreement. Defendants also agreed to ownership by
Kumaran in the Settlement as Kumaran is the licensee. Nonetheless, Kumaran as the owner of the trade
secrets, has the right to preserve its claims, and further Kumaran is an individual party to the Settlement.
There are no “claims” assigned to Kumaran by AStar. The difference that Westerman has overlooked is
that NRCM is a dissolved LLC and was not represented by counsel so the LLC’s claims were terminated.
The point is moot as AStar made an appearance by counsel. The Court should also note, that the
Preliminary Injunction before this Court is made individually by Kumaran, as the claims all related to
the CTA/CPO and after September 2016 including misappropriation, unfair competition, and breach of
the Settlement are related to Kumaran individually. AStar is not a CTA. Kumaran individually is a
registered CTA, in direct competition with Larkin as a CTA. Therefore Defendants’ impermissible new
arguments are improperly filed, cannot be considered in a Motion To Dismiss, and are not relevant to
discovery. Therefore they are improperly filed with the Court.
        In this case, Plaintiff individually, has pled clearly it is the sole owner of the trade secrets, as
well as is party to and a signatory on the Settlement Agreement. Kumaran is also the sole owner, author
and inventor of the IP. Further the Complaint is clear that for all business dealings with Larkin starting
September 2016, as a so-called business partner, is with Kumaran individually. AStar has no involvement
with the new businesses or CTA/CPO’s.
        Plaintiff has not responded to all the other issues, which are false, specious and seek to obstruct
and prevent individual Plaintiff obtaining individual discovery. Plaintiff objects to numerous other
aspects to the letter, including multiple statements of misrepresentation by omissions to the Court on the
role of Larkins’ adult children, who are “directors” and “employees” of Hedge and by express breach
of contract, and improper conduct, expressly received hundreds of emails of trade secrets of Plaintiffs,
in express breach of contracts as direct participants in the scheme. (ECF90.1)
        Further Westerman intentionally failed to disclose to the Court, that Plaintiff is aware that
Richard M. Larkin has documentary evidence, that he engaged in substantial breaches of Plaintiffs
contracts to distribute Plaintiff’s proprietary technology to Adam Larkin and Katie Cronin. As a
material part of this litigation, Westerman have concealed from the Court, and Plaintiff will demonstrate
documents (over 100 emailed documents of Plaintiff’s IP and trade secrets to Adam Larkin and Katie
Cronin) that are the exact subject matter of this litigation. These unauthorized disclosures, will prove
the allegations in the Complaint that Richard Larkin and Northland, breached their contractual provisions
and wantonly disclosed Plaintiffs IP to numerous individuals including his “adult children.”
Westerman’s false narrative to this Court is also sanctionable, because she fails to disclose to the Court,
that Adam Larkin actively and currently holds himself out as a Director of Hedge Solutions (an
employee of Hedge) (See Exhibit 90.4 and 90.1) and Katie Cronin who also works for Hedge Solutions.
         Case 1:19-cv-08345-MKV-DCF Document 94 Filed 11/20/20 Page 8 of 8

Notice of Improper Filing, Page 8


In fact Ms. Katie Cronin, while working at Hedge Solutions, was involved in the fedexing of checks to
Plaintiff’s residence in New York, in October 2016, while Mr. Larkin was funding capital to Kumaran’s
hedge fund. Ms. Katie Cronin was also the direct recipient, at the direction of Mr. Richard M. Larkin of
over 100 emailed documents of Plaintiff’s IP and trade secrets. Katie Cronin (is now listed as a CTA
rep, see ECF90.1, ECF90.4), in direct competition with Plaintiff Kumaran (individually) as a CTA and
is engaging in direct unfair competition in the use and improper disclosures related to Defendant’s
misappropriated CTA programs. Corporate Plaintiff AStar is not involved in the CTA programs.
        A complete set of issues related to the ongoing failure to coordinate depositions will be filed in
subsequent motions to compel with this Court and are not included here, as the filing ECF93 is
improperly filed and needs to be struck. Defendants obstructions have been laced with “boiler plate
objections” that are a violation of FRCP34.
        Further depositions on Aviral Chopra were already agreed to and he has agreed to cooperate.
However Defendants have failed to cooperate with scheduling a date, so Plaintiff came to Court to issue
the subpoena, He is instrumental to the claims of fraud and misappropriation and was the author of the
original Avi’s spreadsheets and Avi’s hedging strategies that are central to Plaintiff proving its claims
that the OBT Book was not used by Avi and was misappropriated during the FAT Test after Aviral
Chopra resigned (noting a pattern of numerous other employees of Larkin who have resigned). Chopra
also was subject to hours of depositions by the CFTC for violations of compliance laws, that are also
central to this Complaint. Kalpesh Kothari is a consultant who worked directly with Plaintiff and Larkin
on modifying Defendants systems to incorporate Plaintiffs trade secrets and is also a recipient of
hundreds of emails related to Defendants intent and actual modification of computer systems to
unlawfully retain, modify and profit from Plaintiffs trading strategies with profits to the tune of over
$4.5 million dollars and unpaid license fees of over $800,000 which Defendants are failing to pay.
        Plaintiff also objects to the impermissible late filing of objections to subpoenas that Plaintiff
timely filed on October 20, 2020. Any objections were due on November 2, 2020.
Conclusions
        In conclusion this impermissible late-filed opposition explicitly violates Individual Rules 1.D,
violated Local Rule 6.1 and also violated FRCP 12(b)(6). No leave from the Court was granted for this
late reply and given that Plaintiff has complied with all Court deadlines and filed its motions and
oppositions timely, as indicated herein. Defendants after-thought opposition on November 19, 2020 must
be struck, is procedurally improper and must be disregarded as untimely filed, over 20-days late and is
procedurally inequitable. Despite economic burden, Plaintiff files this reply timely within 1 day, as
permitted by Individual Court rules, 1D and again objects to inequitable treatment. Further Plaintiff
objects to the unnecessary time cost and burden in responding to this impermissible late-filing in 1day,
which is sanctionable and bad faith.
       Because Defendants response was filed outside of the three (3) days required by Individual Rules
and fourteen (14) days required by Local Rule 6.1 it must be struck.
Respectfully submitted,
//SSK// Samantha Siva Kumaran
